 



EXHIBIT 10.3
JUNIPER NETWORKS, INC.
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (the “Agreement”) is made and entered into
by and between Robyn Denholm (the “Employee”) and Juniper Networks, Inc., a
Delaware Corporation (the “Company”), effective as of August 14, 2007 (the
“Effective Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2. The Board believes that it is in the best interests of the Company and
its stockholders to provide the Employee with an incentive to continue her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
     3. The Board believes that it is imperative to provide the Employee with
certain severance benefits upon certain terminations of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2009 or (ii) if a Change of Control has occurred on or before
January 1, 2009 (or if a definitive agreement relating to a Change in Control
has been signed by the Company on or before Janaury 1, 2009 and the closing of
that transaction occurs on or before April 1, 2009), the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.
     2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except

 



--------------------------------------------------------------------------------



 



as may otherwise be specifically provided under the terms of any written formal
employment agreement or offer letter between the Company and the Employee (an
“Employment Agreement”). If the Employee’s employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement or under her Employment
Agreement, or as may otherwise be available in accordance with the Company’s
established employee plans.
     3. Severance Benefits.
          (a) Involuntary Termination Other than for Cause or Voluntary
Termination for Good Reason Following a Change of Control Period. If the
Employee signs and does not revoke a a full, effective release of claims,
substantially in a form attached hereto as Exhibit A,(the “Release”) and either
(i) between the date that is four (4) months following a Change of Control and
the date that is twelve (12) months following a Change of Control the Employee
terminates her employment with the Company (or any parent or subsidiary of the
Company) for “Good Reason” (as defined herein), provided however, that the
grounds for Good Reason may arise at anytime within the twelve (12) months
following the Change of Control, or (ii) within twelve (12) months following a
Change of Control the Company (or any parent or subsidiary of the Company)
terminates the Employee’s employment for other than “Cause” (as defined herein),
then the Employee shall receive the following severance from the Company:
               (i) Severance Payment. The Employee shall be entitled to receive
a lump-sum severance payment (less applicable withholding taxes) equal to 100%
of the Employee’s annual base salary (as in effect immediately prior to (A) the
Change of Control, or (B) the Employee’s termination, whichever is greater) plus
100% of the Employee’s target bonus for the fiscal year in which the Change of
Control or the Employee’s termination occurs, whichever is greater.
               (ii) Equity Compensation Acceleration. One hundred percent (100%)
of the then unvested Employee’s outstanding stock options, stock appreciation
rights, restricted stock units and other Company equity compensation awards (the
“Equity Compensation Awards”) that vest based on time (such as an option that
vests 25% on the first anniversary of grant and 1/48th monthly thereafter) shall
immediately vest and became exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse). With respect to Equity Compensation
Awards that vest wholly or in part based on factors other than time, such as
performance (whether individual or based on external measures such as Company
performance, market share, stock price, etc.), (i) any portion for which the
measurement or performance period or performance measures have been completed
and the resulting quantities have been determined or calculated, shall
immediately vest and become exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse) and (ii) the remaining portions
shall immediately vest and become exercisable (and any rights of repurchase by
the Company or restriction on sale shall lapse) in an amount equal to the number
that would be calculated if the performance measures were achieved at the target
level (for example, if the employee were granted 300 three year performance
shares, where (a) the amount that can be earned is determined each year based on
performance against annual performance targets but the entire amount vests at
the end of the three years and (b) at target performance levels the employee
could earn 1/3 of

-2-



--------------------------------------------------------------------------------



 



the amount each year and (c) the first year had been completed and the
performance resulted in a calculation that 85 shares were earned and (d) the
employee is terminated prior to the completion of year 2, then the amount that
would vest and become immediately exercisable would be 285 shares — representing
the 85 shares calculated for year 1 and the target amount of 100 shares for each
of year 2 and year 3); provided however, that if there is no “target” number,
then the number that vest shall be 100% of the amounts that could vest with
respect to that measurement period. Any Company stock options and stock
appreciation rights shall thereafter remain exercisable following the Employee’s
employment termination for the period prescribed in the respective option and
stock appreciation right agreements.
               (iii) Continued Employee Benefits. To the extent permitted to be
continued under COBRA coverage, Company-paid health, dental and vision insurance
coverage at the same level of coverage as was provided to such Employee
immediately prior to the Change of Control and at the same ratio of Company
premium payment to Employee premium payment as was in effect immediately prior
to the Change of Control (the “Company-Paid Coverage”). If such coverage
included the Employee’s dependents immediately prior to the Change of Control,
such dependents shall also be covered at Company expense. Company-Paid Coverage
shall continue until the earlier of (i) twelve (12) months from the date of
termination, or (ii) the date upon which the Employee and her dependents become
covered under another employer’s group health, dental and vision insurance plans
that provide Employee and her dependents with comparable benefits and levels of
coverage. For purposes of Title X of the Consolidated Budget Reconciliation Act
of 1985 (“COBRA”), the date of the “qualifying event” for Employee and her
dependents shall be the date upon which the Company-Paid Coverage terminates.
          (b) Timing of Severance Payments. One half of the severance payment to
which Employee is entitled shall be paid by the Company to Employee in cash not
later than 30 calendar days after the effective date of the Release. The other
half of the severance payment to which Employee is entitled shall be paid by the
Company to Employee in cash not later than six months after the effective date
of the Release. If the Employee should die before all amounts have been paid,
such unpaid amounts shall be paid in a lump-sum payment (less any withholding
taxes) to the Employee’s designated beneficiary, if living, or otherwise to the
personal representative of the Employee’s estate.
          (c) Voluntary Resignation; Termination for Cause. If the Employee’s
employment with the Company terminates (i) voluntarily by the Employee other
than for Good Reason, or (ii) for Cause by the Company, then the Employee shall
not be entitled to receive severance or other benefits except for those (if any)
as may then be established under the Company’s then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company.
          (d) Termination Outside of Change of Control Period. In the event the
Employee’s employment is terminated for any reason, either prior to the
occurrence of a Change of Control or after the twelve (12) month period
following a Change of Control, or if the Employee terminates for Good Reason
within four months after a Change in Control, then the Employee shall be
entitled to receive severance and any other benefits only as may

-3-



--------------------------------------------------------------------------------



 



then be established under the Company’s existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.
          (e) Internal Revenue Code Section 409A. Notwithstanding any other
provision of this Agreement, if the Employee is a “specified employee” under
Code Section 409A and a delay in making any payment or providing any benefit
under this Plan is required to avoid imposition of additional taxes under Code
Section 409A, such payments shall not be made until after six (6) months
following the date of the Employee’s separation from service as required by Code
Section 409A.
     4. Conditional Nature of Severance Payments and Benefits.
          (a) Noncompete. Employee acknowledges that the nature of the Company’s
business is such that if Employee were to become employed by, or substantially
involved in, the business of a competitor of the Company during the twelve
(12) months following the termination of Employee’s employment with the Company,
it would be very difficult for Employee not to rely on or use the Company’s
trade secrets and confidential information. Thus, to avoid the inevitable
disclosure of the Company’s trade secrets and confidential information, Employee
agrees and acknowledges that Employee’s right to receive the severance benefits
set forth in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee not directly or indirectly engaging
in (whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor having any ownership
interested in or participating in the financing, operation, management or
control of, any person, firm, corporation or business in Competition (as defined
herein) with Company. Notwithstanding the foregoing, Employee may, without
violating this Section 4, own, as a passive investment, shares of capital stock
of a corporation or other entity that engages in Competition where the number of
shares of such corporation’s capital stock that are owned by Employee represent
less than three percent of the total number of shares of such entity’s capital
stock outstanding.
          (b) Non-Solicitation. Until the date twelve (12) months after the
termination of Employee’s employment with the Company for any reason, Employee
agrees and acknowledges that Employee’s right to receive the severance payments
set forth in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee neither directly nor indirectly
soliciting, inducing, recruiting or encouraging an employee to leave his or her
employment either for Employee or for any other entity or person with which or
whom Employee has a business relationship.
          (c) Understanding of Covenants. Employee represents that she (i) is
familiar with the foregoing covenants not to compete and not to solicit, and
(ii) is fully aware of herobligations hereunder, including, without limitation,
the reasonableness of the length of time, scope and geographic coverage of these
covenants.
          (d) Remedy for Breach. Upon any breach of this section by Employee,
all severance payments and benefits pursuant to this Agreement shall immediately
cease and

-4-



--------------------------------------------------------------------------------



 



any stock options or stock appreciation rights then held by Employee shall
immediately terminate and be without further force and effect, and Employee
shall return all of the consideration paid by the Company under this Section 3
and remit any shares of Restricted Stock or shares purchased under stock options
to the extent vesting accelerated under Section 3 above (or the profits from the
sale of such shares if they are or have been sold).
     5. Golden Parachute Excise Tax Best Results. In the event that the
severance and other benefits provided for in this agreement or otherwise payable
to Employee (a) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(b) would be subject to the excise tax imposed by Section 4999 of the Code, then
such benefits shall be either be:

  (i)   delivered in full, or     (ii)   delivered as to such lesser extent
which would result in no portion of such severance benefits being subject to
excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
the Employee otherwise agree in writing, the determination of Employee’s excise
tax liability and the amount required to be paid under this Section 5 shall be
made in writing by the Company’s independent auditors who are primarily used by
the Company immediately prior to the Change of Control (the “Accountants”). For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5.
     6. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken
by the Employee in connection with her responsibilities as an employee and
intended to result in substantial personal enrichment of the Employee,
(ii) Employee being convicted of, or pleading nolo contendere to a felony,
(iii) a willful act by the Employee which constitutes gross misconduct and which
is injurious to the Company, (iv) following delivery to the Employee of a
written demand for performance from the Company which describes the basis for
the Company’s reasonable belief that the Employee has not substantially
performed her duties, continued violations by the Employee of the Employee’s
obligations to the Company which are demonstrably willful and deliberate on the
Employee’s part.

-5-



--------------------------------------------------------------------------------



 



          (b) Change of Control. “Change of Control” means the occurrence of any
of the following:
           (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company’s then outstanding voting securities; or
           (ii) Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or
           (iii) The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or
           (iv) The consummation of the sale, lease or other disposition by the
Company of all or substantially all the Company’s assets.
          (c) Competition. means the development, marketing or sale of
networking equipment or network security software or products in the United. For
the avoidance of doubt, Competition includes, but is not limited to, Cisco
Systems, Huawei, Alcatel, Checkpoint, and Foundry.
          (d) Disability. “Disability” shall mean that the Employee has been
unable to perform her Company duties as the result of her incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee’s legal representative (such Agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of her duties hereunder before the
termination of her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.
          (e) Good Reason. “Good Reason” means without the Employee’s express
written consent (i) a material reduction of the Employee’s duties, title,
authority or

-6-



--------------------------------------------------------------------------------



 



responsibilities, relative to the Employee’s duties, title, authority or
responsibilities as in effect immediately prior to such reduction; provided,
however, that a reduction in duties, title, authority or responsibilities solely
by virtue of the Company being acquired and made part of a larger entity (as,
for example, when the Chief Financial Officer of the Company remains the Chief
Financial Officer of the subsidiary or business unit substantially containing
the Company’s business following a Change of Control) shall not by itself
constitute grounds for a “Voluntary Termination for Good Reason”; (ii) a
substantial reduction of the facilities and perquisites (including office space
and location) available to the Employee immediately prior to such reduction;
(iii) a reduction by the Company in the base compensation or total target cash
compensation of the Employee as in effect immediately prior to such reduction;
(iv) a material reduction by the Company in the kind or level of benefits to
which the Employee was entitled immediately prior to such reduction with the
result that such Employee’s overall benefits package is significantly reduced;
(v) the relocation of the Employee to a facility or a location more than forty
(40) miles from such Employee‘s then present location.
     7. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b) The Employee’s Successors. The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

-7-



--------------------------------------------------------------------------------



 



     8. Notice.
          (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one (1) business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
(1) business day after the business day of facsimile transmission, if delivered
by facsimile transmission with copy by first class mail, postage prepaid, and
shall be addressed (i) if to Employee, at her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.
          (b) Notice of Termination. Any termination by the Company for Cause or
by the Employee for Good Reason or Disability or as a result of a voluntary
resignation shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 8(a) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall be not more than thirty (30) days
after the giving of such notice). The failure by the Employee to include in the
notice any fact or circumstance which contributes to a showing of Good Reason or
Disability shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing her rights
hereunder.
     9. Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (c) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (d) Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings,

-8-



--------------------------------------------------------------------------------



 



undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California. The Superior Court of Santa Clara County and/or the United States
District Court for the Northern District of California shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

         
COMPANY
  JUNIPER NETWORKS, INC.
 
       
 
  By:   /s/ Mitchell L. Gaynor  
 
  Title:   Vice President and General Counsel  
 
  Date:   August 29, 2007
 
       
EMPLOYEE
  By:   /s/ Robyn Denholm  
 
  Title:   EVP and Chief Financial Officer  
 
  Date:   August 29, 2007

-10-



--------------------------------------------------------------------------------



 



Exhibit A
Form of Release Agreement
AGREEMENT
AND GENERAL RELEASE
     This AGREEMENT AND GENERAL RELEASE of claims (“Agreement”) is entered into
by and between Juniper Networks, Inc. (the “Company” or “Juniper”) and
                     (“EEE”). In consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, the parties agree as follows:
          (a) The Company agrees with EEE as follows:
               1. The effective date of EEE’s termination of employment with
Juniper (the “Termination Date”) will be                     , or such earlier
date as EEE may voluntarily resign. As of the Termination Date, all payments and
benefits which EEE is or would be entitled to receive under this Agreement
(other than amounts then accrued and owing) shall cease at that time, subject to
COBRA conversion rights and the payment of any unused accrued PTO pay.
               2. EEE’s stock options shall continue to vest through the earlier
of the date EEE voluntarily terminates EEE’s employment or the Termination Date.
EEE’s ability to exercise EEE’s vested options following the termination of
EEE’s employment agreement shall be governed by the provisions of EEE’s offer
letter, stock option agreements and the provisions of the stock option plans, as
applicable, pursuant to which such options were originally granted (the “Option
Plan(s)”).
               3. As of the Termination Date, EEE will be entitled to receive a
refund of any accrued but unused Employee Stock Purchase Plan
(ESPP) contributions.
               4. Provided this Agreement becomes effective and is not revoked
under Section C10 and has not been breached by EEE, (i) Juniper will pay to EEE
within the later of three days after the effective date of this Agreement or
seven days after the Termination Date an amount equal to [the amounts set forth
in the applicable offer letter or severance or change of control agreement] and
(ii) with respect to the option for [                    ] shares of Common
Stock granted on [                    ], the vesting shall accelerate by to [the
amounts set forth in the applicable offer letter, severance or change of control
agreement].
               5. EEE shall return to the Company all Company documents and any
other Company property which EEE has in EEE’s possession, including, but not
limited to, computer equipment, cellular telephone, Blackberry, Secure ID card
and corporate credit card, all software and technical documents,

-11-



--------------------------------------------------------------------------------



 



Company files, notes, drawings, records, plans and forecasts, financial
information, specifications, computer recorded information, tangible property,
entry cards, identification badges and keys; any material of any kind which
contains or embodies any proprietary or confidential information of the Company
(and all reproductions thereof).
               6. Unless otherwise indicated, all required and authorized
payroll deductions shall be withheld from all amounts to be paid to EEE under
this Agreement. Except as set forth in EEE’s offer letter, no unearned bonuses
or other incentive compensation will be due EEE. All unreimbursed travel and
business expenses to which EEE is entitled to reimbursement as of the
Termination Date will be promptly paid to EEE after submission of expense
reports in accordance with standard Juniper policy.
          (b) EEE for EEE, and for EEE’s heirs, executors, administrators,
assigns, and successors, agrees as follows:
               (i) To forever fully release, remise, acquit and discharge the
Company, its predecessors and successors, and its subsidiaries, officers,
directors, agents, attorneys, employees and assigns (hereafter collectively
referred to as “Releasees”), and covenant not to sue or otherwise institute or
cause to be instituted or any way participate in (except at the request of the
Company) legal or administrative proceedings against Releasees with respect to
any matter, including, without limitation, any matter arising out of or
connected with EEE’s employment with the Company or the termination of that
employment, including any and all liabilities, claims, demands, contracts,
debts, obligations and causes of action of every nature, kind and description,
in law, equity, or otherwise, whether or not now known or ascertained, which
exist on or before the date that this Agreement becomes effective under
Section C 10(d).
               1. That at all times in the future EEE will remain bound by the
Juniper Employment, Confidential Information, Inventions Assignment and
Arbitration Agreement previously executed by EEE (or any comparable employee
inventions assignment and confidentiality agreement entered into with Juniper or
any of its subsidiaries or affiliates). EEE agrees that for a period of twelve
(12) months immediately following the termination of EEE’s relationship with
Juniper, EEE shall not either solicit, induce, recruit, interview, or encourage
any of the employees of Juniper or any of its subsidiaries, affiliates or
parents, to leave their employment, or attempt to solicit, induce, or recruit
employees of Juniper or any of its subsidiaries, affiliates or parents, either
for EEE or for any other person or entity.
               (ii) That EEE and the Company shall not make any negative or
disparaging remarks about EEE or as applicable, the Company, its officers,
employees, directors, products, services or business practices.
                      2. That EEE is waiving any rights EEE may have had or now
has to pursue any and all remedies available to EEE under any employment-related
cause of action against Releasees, including without limitation, claims of
wrongful discharge, retaliation, emotional distress, defamation, fraud, breach
of contract, breach of the covenant of good faith and fair dealing, violation of
the provisions of the California Labor Code, the Employee Retirement Income
Security Act, and any other laws and regulations relating to employment or
termination of employment. EEE further acknowledges and expressly agrees that
EEE is waiving any and all rights EEE may have had or now has to pursue any
claim of discrimination, including but

-12-



--------------------------------------------------------------------------------



 



not limited to, any claim of discrimination or harassment based on sex, age,
race, national origin, disability, or on any other basis, under Title VII of the
Civil Rights Act of 1964, as amended, the California Fair Employment and Housing
Act, the California Constitution, the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967, as amended, and all other laws and
regulations relating to employment
               3. Notwithstanding any other term in this Agreement, the release
contained in this Agreement shall not release (i) any obligations arising out of
this Agreement, (ii) EEE’s right to indemnification to the fullest extent
provided for in any contract, document or statute, (iii) EEE’s rights in and to
any employee benefit plan (e.g. 401k Plan) to the fullest extent provided for in
the applicable plan, (iv) EEE’s right to apply for unemployment insurance, and
(v) EEE’s rights to EEE’s equity in the Company, including without limitation,
EEE’s rights in and to her Company stock certificates, EEE’s right to exercise
stock options, and EEE’s right to sell or otherwise dispose of her equity in the
Company.
               4. That EEE will not, except as may be mandated by statutory or
regulatory requirements or as may be required by legal process, disclose to
others the fact or terms of this settlement, the amounts referred to in this
Agreement, or the fact of the payment of said amounts, except that EEE may
disclose that information to EEE’s immediate family members, attorneys,
accountants, financial planners, tax advisors, banks or financial institutions
or other professional advisors to whom the disclosure is necessary to effectuate
the purposes for which EEE has consulted with such professional advisors or
institutions. EEE may also disclose this Agreement and the contents of this
Agreement to any government agency which requests a copy of this Agreement or
the information contained in this Agreement. EEE understands that this covenant
of non-disclosure is a material inducement to the Company for the making of this
settlement and that, for the breach thereof the Company will be entitled to
pursue its legal and equitable remedies, including, without limitation, the
right to seek injunctive relief.
               7. That at Juniper’s request, EEE will execute on or after the
Termination Date, releases essentially identical with those contained in
Sections B1, B4 and B5 covering all periods through the Termination Date.
          B. The Company, on behalf of itself and its officers, directors and
managing agents and EEE, for himself/herself, and EEE’s heirs, executors,
administrators, assigns, and successors, jointly agree as follows:
               1. That nothing contained in this Agreement shall constitute or
be treated as an admission by Releasees or EEE of liability, of any wrongdoing,
or of any violation of law.
               2. That if any provision of this Agreement is found to be
unenforceable, it shall not affect the enforceability of the remaining
provisions and the court shall enforce all remaining provisions to the extent
permitted by law.
               3. That except for the Employment Agreement, Confidential
Information, Invention Assignment and Arbitration Agreement (and any comparable
agreement) between the Company and EEE and except as expressly provided herein,
this Agreement shall supersede and render null and void any and all prior
agreements between the parties. The parties further agree that this Agreement
constitutes the entire agreement between the parties regarding the subject
matter of this Agreement, and that this Agreement may be modified only in a
written document executed by EEE and a duly authorized officer of the Company.

-13-



--------------------------------------------------------------------------------



 



               4. That, except as specifically set forth in this Agreement, this
Agreement extends to all claims of every nature and kind, known or unknown,
suspected or unsuspected, past or present, arising from or attributable to EEE’s
employment with the Company or the termination of that employment, and that the
Company and EEE hereby expressly waive any and all rights granted to them under
Section 1542 of the California Civil Code (or any analogous state law or federal
law or regulation), which reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.
               5. That this Agreement shall bind and benefit EEE’s heirs,
executors, administrators, successors, assigns, and each of them; it shall also
bind and benefit the Company and its successors and assigns.
               6. That this Agreement shall be deemed to have been entered into
in the State of California and shall be construed and interpreted in accordance
with the laws of that state.
               7. That should there hereafter be any litigation between or among
any of the parties to this Agreement alleging a breach of this Agreement or
seeking enforcement of this Agreement, the prevailing party in such litigation
shall be entitled to recover its or its reasonable attorneys’ fees and costs of
such litigation from the other party, providing that in all cases, each party
shall share bear responsibility for half of all JAMS filing and administrative
fees, and half of all arbitrator’s fees.
               8. That each party hereby agrees to accept and assume the risk
that any fact with respect to any matter covered by this Agreement may hereafter
be found to be other than or different from the facts it believes at the time of
this Agreement to be true, and agrees that this Agreement shall be and will
remain effective notwithstanding any such difference in fact.
               9. That this Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
agreement. Execution of a facsimile copy shall have the same force and effect as
execution of an original, and a facsimile signature shall be deemed an original
and valid signature.
               10. EEE hereby acknowledges and understands and EEE agrees that:
                    (1) EEE may have at least twenty-one (21) days after receipt
of this Agreement within which EEE may review and consider it, discuss it with
an attorney of EEE’s own choosing, and decide to execute or not execute this
Agreement;
                    a) EEE has seven (7) days after the execution of this
Agreement within which EEE may revoke this Agreement;
                    b) In order to revoke this Agreement, EEE must deliver to
the Company’s General Counsel, Mitch Gaynor, on or before seven (7) days after
the execution of this Agreement, a letter stating that EEE is revoking this
Agreement; and
                    c) This Agreement shall not become effective or enforceable
until after the expiration of seven (7) days following the date EEE executes
this Agreement.

-14-



--------------------------------------------------------------------------------



 



               11. That they have read and understand this Agreement, and that
they affix their signatures hereto voluntarily and without coercion. EEE further
acknowledges that EEE has at least twenty-one (21) days within which to consider
this Agreement, that EEE was advised by the Company to consult with an attorney
of EEE’s own choosing concerning the waivers contained in and the terms of this
Agreement, and that the waivers EEE has made and the terms EEE has agreed to
herein are knowing, conscious and with full appreciation that EEE is forever
foreclosed from pursuing any of the rights so waived.
               12. EEE has no duty to mitigate any breach by the Company of this
Agreement, nor shall any such payment required by this Agreement be reduced by
any earnings that EEE may receive from any other source.

                     
Dated:                     
                 
 
         
 EEE        
Dated:                     
                                Juniper Networks, Inc.    
 
                   
 
          By:        
 
                   
 
          Title:   Vice President and General Counsel    

-15-